Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                               Introduction
2.       This action responds to the amendment filed on 12-16-2020. Claim 10 has been withdrawn from further consideration. Claims 1, 9 and 10 have been amended and claim 10 has been withdrawn and claims 11-13 have been added.  Claims 1-9 and 11-13 are pending.    

Claim Rejections - 35 USC § 103
3.   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
s 1-4, 6, 7, 9 and 11-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gunnarsson et al. (WO 2015/147737) in view of Sawara et al. (US 2007/0058820).
      Consider Claim 1, Gunnarsson teaches a speaker apparatus(see fig. 2) comprising a measuring unit(see fig. 1(111-114)) configured to measure a first distance to a first detection object(see fig. 1(111)), the detection object existing on one side in a vertical direction substantially orthogonal to a sound radiation direction(see page 9, line 9-page 10, line 21), and a second distance to a second detection object(see fig. 1(113)), the detection object existing on another side in the vertical direction (see figs. 1-3, page 6, line 14-page 14, line 2); but Gunnarsson does not explicitly teach wherein the first and second detection object are not speaker apparatuses.
   However, Sawara  teaches a speaker apparatus(see fig. 1(210 -21m )) comprising a measuring unit(see fig. 1(11(221 -22n )),  configured to measure a first distance to a detection object(see fig. 3(11)), the detection object existing on one side in a vertical direction substantially orthogonal to a sound radiation direction, and a second distance to a detection object(see fig. 3(11(221 -22n ), the detection object existing on another side in the vertical direction wherein the first and second detection object(see fig. 1(11(221 -22n )) are not speaker apparatuses(se figs. 1-2C and paragraphs[0023]-[0037]).
    Therefore, it would have obvious to one of ordinary skill in the art before the effective filling date the invention was made to combine the teaching of Sawara in to the teaching of Gunnarsson to provide a microphone that picks up a sound of a speaker, a loudspeaker that sound a sound signal based on the sound picked up by the 
   Consider Claims 2-4, Gunnarsson teaches the speaker apparatus further comprising a communication unit configured to send positional information based on the first distance and the second distance to another apparatus by communication(see figs. 1-3, page 6, line 14-page 14, line 2); and the speaker apparatus according to claim 2, wherein the positional information is information indicating an arrangement pattern of the speaker apparatus in the vertical direction, and the speaker apparatus further comprises an identification unit configured to identify the arrangement pattern on a basis of the first distance and the second distance (see figs. 1-3, page 6, line 14-page 14, line 2); and the speaker apparatus wherein the identification unit identifies the arrangement pattern according to a range of a distance to which the second distance belongs, in a case where the first distance is substantially zero (see figs. 1-3, page 6, line 14-page 14, line 2).
      Consider Claims 6 and 7, Gunnarsson teaches the speaker apparatus  further comprising a sound quality adjustment processing unit configured to perform sound quality adjustment processing for the arrangement pattern (see figs. 1-3, page 6, line 14-page 14, line 2); and the speaker apparatus further comprising a rectangular parallelepiped enclosure, wherein a speaker unit is provided at a first face of the enclosure, a first transmission/reception unit configured to output and receive a signal for obtaining the first distance is provided at a bottom face substantially orthogonal to 
   Consider Claim 9, Gunnarsson teaches an audio data supply apparatus(see fig.2) comprising: an audio data processing unit(see fig. 2) configured to subject audio data to sound quality adjustment processing according to positional information sent from a speaker apparatus(see fig. 2); and a supply unit configured to supply the audio data subjected to the sound quality adjustment processing to a corresponding speaker apparatus by communication(see page, 15, line 9-page 16, line 26), wherein the positional information is information based on a first distance to a first detection object(see fig.2 (313)), the first detection object existing on one side in a vertical direction substantially orthogonal to a sound radiation direction of the speaker apparatus(see fig. 2), and a second distance to a second detection object(see fig. 2(212)), the detection object existing on another side in the vertical direction(see figs. 1-3, page 6, line 14-page 14, line 2); but Gunnarsson does not explicitly teach wherein the first and second detection object are not speaker apparatuses.
   However, Sawara  teaches wherein the positional information is information based on a first distance to a detection object(see fig. 3(11)), the detection object existing on one side in a vertical direction substantially orthogonal to a sound radiation direction, and a second distance to a detection object(see fig. 3(11(221 -22n ), the detection object existing on another side in the vertical direction wherein the first and second detection object(see fig. 1(11(221 -22n )) are not speaker apparatuses(see figs. 1-2C and paragraphs[0023]-[0037]).

    Consider Claims 11-13, Gunnarsson as modified by Sawara teaches 11. (New) The audio data supply apparatus according to claim 9, wherein the audio data supply apparatus sends the audio data subjected to the sound quality adjustment processing to the corresponding speaker apparatus by wired or wireless communication (In Sawara, see figs. 1-2C and paragraphs[0023]-[0037]); and the audio data supply apparatus wherein the wireless communication includes Wi-Fi technology or Bluetooth technology(see figs. 1-3, page 6, line 14-page 7, line 25); and the audio data supply wherein the audio data supply apparatus further includes speaker capabilities(see figs. 1-3, page 6, line 14-page 7, line 25).
 
   
7.          Claims 5 and 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gunnarsson et al. (WO 2015/147737) as modify by Sawara et al. (US 20070058820) applied to claim 1 above, and further in view of Takumai et al. (US 2014/0126753).
Consider claim 5, Gunnarsson does not explicitly teach the speaker apparatus wherein the identification unit determines that the arrangement pattern is a pattern in which the speaker apparatus is arranged at a ceiling face or in a vicinity thereof, in a case where the second distance is substantially zero.
  However, Takumai  teaches the speaker apparatus wherein the identification unit determines that the arrangement pattern is a pattern in which the speaker apparatus is arranged at a ceiling face or in a vicinity thereof, in a case where the second distance is substantially zero(see figs. 2-4 and paragraphs [0039]-[0047]).
   Therefore, it would have obvious to one of ordinary skill in the art before the effective filling date the invention was made to combine the teaching of Takumai in to the teaching of Gunnarsson and Sawara to provide the second speaker array and the first speaker array are installed in a room having a ceiling, the second speaker array is installed in such a manner that a normal direction to the second surface is match with a direction in which the second sound emitted from the second speaker array reaches, only indirectly, through reflection or diffraction, a sound receiving point or that the normal direction to the second surface is match with a direction in which the second sound reaches the sound receiving point with a predetermined sound volume. 
     Consider claim 8, Gunnarsson does not explicitly teach the speaker apparatus further comprising a rectangular parallelepiped enclosure, wherein a speaker unit is provided at a first face of the enclosure, and a first transmission/reception unit configured to output and receive a signal for obtaining the first distance and a second transmission/reception unit configured to output and receive a signal for obtaining the second distance are provided at a second face opposite to the first face.
 However, Takumai  teaches the speaker apparatus further comprising a rectangular parallelepiped enclosure, wherein a speaker unit is provided at a first face of the enclosure, and a first transmission/reception unit configured to output and receive a signal for obtaining the first distance and a second transmission/reception unit configured to output and receive a signal for obtaining the second distance are provided at a second face opposite to the first face (see figs. 2-4, 15 and paragraphs [0039]-[0047]).
   Therefore, it would have obvious to one of ordinary skill in the art before the effective filling date the invention was made to combine the teaching of Takumai in to the teaching of Gunnarsson and Sawara to provide the second speaker array is installed in such a manner that a normal direction to the second surface is match with a direction in which the second sound emitted from the second speaker array reaches, only indirectly, through reflection or diffraction, a sound receiving point or that the normal direction to the second surface is match with a direction in which the second sound reaches the sound receiving point with a predetermined sound volume.

Response to Arguments
8.   Applicant’s arguments with respect to claims 1-9 and 11-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

                                                                 Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.  The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Sakata et al. (US 2007/0273790) and Gunnarsson (US 2018/0192196) are cited to show other related the SPEAKER APPARATUS, AUDIO DATA SUPPLY APPARATUS, AND AUDIO DATA REPRODUCTION SYSTEM.

11.             Any response to this action should be mailed to:

Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        		
Commissioner for Patents
        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:
			(571) 273-8300
Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

	Any inquiry concerning this communication or earlier communications from the examiner 

should be directed to Lao,Lun-See whose telephone number is (571) 272-7501  The examiner 

can normally be reached on Monday-Friday from 8:00 to 5:30.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's 

supervisor,  Nguyen Duc M(SPE), can be reached on (571) 272-7503. 

	Any inquiry of a general nature or relating to the status of this application or proceeding

 should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.

/LUN-SEE LAO/Primary Examiner, Art Unit 2651                                                                                                                                                                                                        US Patent and Trademark Office
Knox
571-272-7501
Date 02-01-2021